Name: Council Regulation (EEC) No 3917/90 of 21 December 1990 amending Regulation (EEC) No 2990/82 on the sale of butter at reduced prices to persons receiving social assistance
 Type: Regulation
 Subject Matter: processed agricultural produce;  marketing
 Date Published: nan

 No L 375 / 12 Official Journal of the European Communities 31 . 12 . 90 COUNCIL REGULATION (EEC) No 3917/90 of 21 December 1990 amending Regulation (EEC) No 2990/82 on the sale of butter at reduced prices to persons receiving social assistance THE COUNCIL OF THE EUROPEAN COMMUNITIES, the basis of a report from the Commission the possibility of renewing the arrangements laid down ; whereas , as a result of the report submitted by the Commission and the results obtained, the abovementioned arrangements should be extended for a period of two years ,Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/ 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 3879/ 89 (2), and in particular Article 12 (2 ) thereof, HAS ADOPTED THIS REGULATION: Article 1 In Article 1 and Article 3a (3 ) of Regulation (EEC) No 2990/ 82, the date '31 December 1990' is replaced by '31 December 1992'.Having regard to the proposal from the Commission , Whereas Council Regulation (EEC) No 2990 / 82 ( 3 ), as last amended by Regulation (EEC) No 4109 / 88 (4), introduces arrangements , expiring on 31 December 1990 for the sale of butter at reduced prices to persons receiving social assistance; whereas , as provided for in Article 3a (3 ) thereof, the Council is to examine before that date and on Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1990. For the Council The President A. RUBERT1 ( 1 ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 378 , 27 . 12. 1989 , p. 1 . (3 ) OJ No L 314, 10 . 11 . 1982 , p . 26 . (4) OJ No L 361 , 29 . 12. 1988 , p. 3 .